Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 21, 2017

The Court of Appeals hereby passes the following order:

A17A1436. EVELYN ROGERS v. ROSA ROGERS.

      After the trial court issued a family violence protective order against
Evelyn Rogers, she filed this direct appeal. We, however, lack jurisdiction.
      In Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999), the
Supreme Court determined that actions arising under the Family Violence Act,
OCGA § 19-13-1 et seq., constitute domestic relations cases within the meaning of
OCGA § 5-6-35 (a) (2). Accordingly, appeals in family violence actions must be
made by application for discretionary appeal. See Schmidt, supra. Because Rogers
failed to follow the proper appellate procedure, this appeal is DISMISSED for lack
of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/21/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.